ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-212, concluding that DANIEL B. ZONIES of CHERRY HILL, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.15(a) (failure to safeguard client funds and commingling of funds), RPC 1.15(b) (failure to deliver funds promptly to clients and third parties), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics for a period of two years quarterly reconciliations of his attorney trust account certified by an accountant approved by the Office of Attorney;
And the Disciplinary Review Board having further concluded that a trustee should be appointed at respondent’s expense to disburse all remaining client funds to those clients who can be, located and whose funds can be identified, or, for funds whose owners cannot be identified or located, to the Superior Court Trust Fund;
And good cause appearing;
It is ORDERED that DANIEL B. ZONIES is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney trust account, certified by an accountant approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court; and it is further
*107ORDERED that a trustee shall be appointed at respondent’s expense to disburse all remaining client funds to those clients who can be located and whose funds can be identified, or, for funds whose owners cannot be identified or located, to the Superior Court Trust Fund; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.